Citation Nr: 0619116	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for left knee 
arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

These  matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision in which the RO,  inter 
alia, denied service connection for hearing loss and for left 
knee arthritis.    A notice of disagreement (NOD) was 
received in January 2004 and a statement of the case (SOC) 
was issued in August 2004.  A substantive appeal was received 
from the veteran in August 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  The record reflects no evidence or allegation of 
bilateral hearing loss for more than 40 years after discharge 
from service, and probative medical opinion indicates that it 
is less likely than not that the veteran's currently 
diagnosed bilateral hearing loss is medically related to 
exposure to aircraft engines during service.

3.  Left knee degenerative joint disease was first diagnosed 
more than 40 years post service, and there is no competent 
and persuasive medical evidence of a nexus between such 
current disability and any incident of the veteran's military 
service, to include evidence that left knee arthritis was 
manifested to a compensable degree within the first post-
service year.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).

2.  The criteria for service connection for left knee 
arthritis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 
3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on each claim on appeal have 
been accomplished.

Through a March 2003 pre-rating notice letter, the RO 
notified the veteran of what the evidence needed to show to 
establish entitlement to service connection: an injury in 
military service or a disease that began or was made worse 
during service, or an event in service causing injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease, or event in service.  The RO also indicated the type 
of evidence needed  to establish each element.  Thereafter, 
he was afforded opportunities to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that the RO's March 2003 pre-rating 
notice letter, subsequent March 2003 letter, and June 2003 
follow-up letter collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  As 
indicated above, in the March 2003 letter, the RO notified 
the veteran of the information and/or evidence required from 
him, to include medical evidence showing a current diagnosis 
for hearing loss and for left knee arthritis, as well as 
evidence that establishes a plausible relationship between 
each of the claimed conditions and service.  The RO also 
asked the veteran to identify, and provide information 
concerning, any additional evidence that he wanted VA to 
obtain for him.  The RO explained that the veteran should 
complete a consent form to enable the RO to obtain private 
medical records.   Later in March 2003, the RO notified the 
veteran that it was arranging for him to undergo VA 
examinations in connection with his claims.  After receiving 
the veteran's authorization to obtain records from a private 
medical provider, the June 2003 letter notified the veteran 
that it was requesting medical records from that provider, 
and advised the veteran of what actions to take to ensure 
that those records were received.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claims; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
dentified evidence in support of his claims.  As such, the 
Board finds the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claims.  Accordingly, on these facts, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  As noted above, this pre-adjudication 
notice requirement is met in this appeal, as all the notice 
documents identified and addressed above were furnished to 
the appellant prior to the rating decision on appeal.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson,  19 Vet. App., 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this 
appeal, the veteran's status is not at issue.  While the RO 
has not provided notice pertinent to the degree of disability 
or effective, on these facts, the RO's omission is harmless.  
As the Board's decision herein denies the appellant's claim 
for service connection for hearing loss and for left knee 
arthritis, no disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
pertinent to each claim has been accomplished.  The RO has 
undertaken reasonable and appropriate efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claims, to include obtaining the veteran's service 
medical records (SMRS) and evidence from an dentified private 
medical care provider.  The RO also has arranged for the 
veteran to undergo examinations in connection with the 
claims, the reports of which are of record.  Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that identified above, that needs to be obtained.  
The Board also finds that the record presents no basis to 
further develop either claim to create any additional 
evidence to be considered in connection with either claim. 

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal.  

II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence. See 38 C.F.R. § 
3.303(a).

A.	Bilateral Hearing Loss

Pertinent to claims for service connection for hearing loss, 
in this case.  Under the provisions of 38 C.F.R. § 3.385 
(2005), impaired hearing is considered by VA to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

SMRS are silent as to complaints, findings, or diagnosis of 
any hearing loss.  The veteran's January 1952 enlistment 
medical examination reported normal hearing, with 15/15 in 
each ear utilizing the whispered voice test.  Those records 
included no in-service reference to auditory trauma.  The 
April 1956 discharge medical examination revealed normal 
hearing, with 15/15 in each ear utilizing the whispered voice 
test.  The February 1956 separation medical examination 
revealed normal hearing, with 15/15 in each ear utilizing the 
whispered voice test.    These records clearly indicate that 
no hearing loss was shown in service.  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  

The veteran's DD-214 reflects that the veteran was assigned 
to the 355 1st Bomb Squadron (SAC) Biggs AFB, Texas, and that 
his most significant duty assignment was the 355 1st Flight 
Line Maintenance (RON) (ATC).  This evidence indicates that 
the veteran had likely in-service noise exposure.  

Post-service, the first evidence of hearing loss is the 
report of an April 2003 Butler VA Medical Center audiological 
evaluation.  That report reflects that pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

20
30
60
65
LEFT

15
30
45
70

Word recognition was 96 percent in both ears.  The 
audiologist indicated that the claims file had been reviewed.  
While the audiologist found that the veteran's tinnitus was 
at least as likely as not due to jet engine noise exposure 
during service-given the veteran's description of 
intermittent tinnitus during military service-the 
audiologist also opined that the veteran's hearing loss was 
not at least as likely as not due to jet engine noise 
exposure during service-in other words, that such a 
relationship was less likely than not.  There is no other 
opinion as to etiology.

Thus, while the veteran likely had noise exposure in service, 
and currently suffers from hearing loss to an extent 
recognized as a disability for VA purposes, the claim for 
service connection for hearing loss must be denied.  Here, 
the first post-service evidence of hearing loss is in April 
2003, more than 40 years after the veteran was discharged 
from service.  Moreover, the only competent on the question 
of a medical relationship between current hearing loss 
disability and service weighs against the claim, and the 
veteran has neither presented, identified, or alluded to the 
existence of any contrary medical opinion, i.e., medical 
opinion that establishes a nexus between current hearing loss 
and service.  

In addition to the aforementioned evidence, the Board has 
considered the appellant's assertions in adjudicating the 
claim for service connection for hearing loss.  However, this 
claim turns on the medical matter of etiology of a current 
disability, and, as a layperson without the appropriate 
training and expertise, the veteran simply is not competent 
to render a probative (persuasive) opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski,  2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet.  App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

Under the circumstances, the claim for service connection for 
hearing on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, in the absence of any 
competent evidence to support either claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107 (b)   
38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 

B.	Left Knee Arthritis

Specific to arthritis, in addition to the legal authority 
noted above, where a veteran served 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of it during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A §§1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran relates his claim for left knee arthritis as due 
to an injury sustained when he fell from an aircraft wing 
injuring his left knee, and spent approximately 23 days in 
the base hospital.  However, his SMRS do not reflect any 
record of the veteran sustaining any injury while jumping or 
falling from an aircraft wing.  Rather, SMRS clearly show 
that in October 1955, the veteran reported that he sprained 
his right knee while walking on the flight line at Moody Air 
Force Base in Georgia.  He was hospitalized for a right knee 
sprain.  According to October 1955 inpatient nursing notes, 
on the date of admission, the veteran made only one  
reference to left knee pain.  The left knee was treated that 
night with elevation and bed rest.  No further mention of 
left knee pain was documented in the SMRS, and there is no 
post-service evidence of any left knee problems for many 
years thereafter..  

The first post-service record documenting treatment for left 
knee problems is a July 2003 report from L.N. Sotos, M.D., 
nearly 40 years after the veteran was discharged from 
service.  In that report, Dr. Sotos stated that the veteran 
had been under his care, starting in November 1998, for 
degenerative joint disease of the left knee.  Treatments 
included injections, x rays, and physical therapy.  

On  2003 VA examination, veteran described his  left knee 
pain as intermittent, ranging from zero to eight on a pain 
scale of zero to ten.  The frequency of pain is once monthly 
with morning stiffness and improved symptoms on ambulation.  
His gait pattern, shoe wear, and stance were normal on 
examination.  Range of motion of the left knee revealed full 
extension, and flexion from 0 to 135 degrees; there was no 
audible or palpable popping or clicking, and no signs of 
effusion or atrophic deformity appearance.  However the left 
knee x-ray showed tricompartment narrowing and mild 
degenerative changes.  The diagnosis was left knee joint 
moderate degenerative joint disease.  

Upon review of the evidence described above, the Board finds 
that the criteria for service connection are not met because 
there is no medical evidence of nexus between current 
degenerative joint disease of the left knee and the 
appellant's military service. 

As noted above, no left knee disability was shown in service 
and, aside from the appellant's own assertions, there is no 
objective indication of any left knee trauma in service.

However, even if (in the absence of corroborating evidence) 
the Board were to accept as credible the appellant's own 
assertions of the left knee injury, there is no medical 
evidence of a nexus between the degenerative changes 
diagnosed post service and appellant's military service, to 
include evidence that osteoarthritis of the left knee was 
manifest to a compensable degree within the first post-
service year.   In fact, the earliest medical indicia of any 
left knee disability was many years after appellant's 
discharge from service.  The Board points out that passage of 
so many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that weighs against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also points out that there is no medical evidence 
whatsoever of a nexus between current degenerative joint 
disease of the left knee and the veteran's service-neither 
Dr. Sotos nor the VA medical examiner provided any opinion as 
to etiology of the veteran's current degenerative changes, 
and the veteran has neither presented, identified, or alluded 
to the existence of any medical evidence or opinion to 
support the claim.  As noted above, the veteran simply does 
not have the medical training and expertise to competently 
support his claim for service connection on the basis of his 
assertions, alone.  See Bostain, 11 Vet. App. at 127; Routen, 
10 Vet. App. at 186.  

Hence, there is no competent evidence that current left knee 
disability is medically related to service.  In the absence 
of competent medical evidence of claimed disability, and, if 
so, of a nexus between that disability and service, there can 
be no valid claim for service connection.  See Brammer v.  
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v.  
Derwinski, 2 Vet. App 141, 144 (1992).  

Under these circumstances, the Board must conclude that the 
claim  for service connection for left knee arthritis must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application. See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App.  at 53-56.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for left knee arthritis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


